I regret that I am unable to concur with my associates in the conclusions reached by them. As a general proposition dissenting opinions may be said to be stillborn, and hence fruitless. In important cases, however, they afford the dissenting member an opportunity of expressing his views respecting the questions involved and to give his reasons why, in his judgment, the conclusions of the majority should not prevail. Ordinarily I deem it my duty to yield to the judgment of my associates. There are, however, instances where to do that involves more than a mere reconciliation of conflicting views. This case presents such an instance. In view of this I deem it my duty to state as briefly as possible the facts and my reasons for non-concurrence.
The judgment in this case was entered September 21, 1922. Motion for new trial was denied on December 30th, at which time the judgment became final and appealable. The notice of appeal was served and filed June 30, 1923, and just within the six months' period within which appeals must be taken under our statute. The proposed bill of exceptions was served November 20, 1923, or four months and twenty days after the notice of appeal was served and filed. No orders extending the time for preparing and serving the proposed bill of exceptions were either applied for or made in *Page 319 
the district court. The case was tried to a jury, and the judgment is based upon the verdict. Comp. Laws Utah 1917, § 6969, so far as material, provides:
"When a party desires to have exceptions taken at a trial settled in a bill of exceptions, he may, within thirty days after the entry of judgment if the action were tried with a jury, * * * or after service of notice of the determination of a motion for a new trial, prepare a draft of a bill and serve the same," etc.
If therefore there is no motion for a new trial, the proposed bill must be served within 30 days after the entry of judgment without any notice; but if there is a motion for a new trial filed, then the proposed bill need not be served until within a period of 30 days after service of notice that the motion for a new trial has been denied.
In the instant case no notice of the determination of the motion for a new trial was ever served, and hence it is contended that there was no limit of time within which a proposed bill was required to be prepared and served.
To that effect is the conclusion of my associates, which, it is contended, is sustained by a decision of the Supreme Court of the territory of Utah, namely, Burlock v. Shupe, 5 Utah, 428,17 P. 19, decided in 1888, and which case, it is further contended, was followed by this court in Everett v. Jones,32 Utah, 489, 91 P. 360.
In the first case cited it was held that where a party to the action was present in court when the decision was rendered against him, and at which time he asked for and was granted an extension of time within which to file a motion for new trial, he, by that act, did not waive the service of the notice required by the statute of the rendering of the decision and that he was not legally required to file his motion for a new trial until such notice was served upon him. Precisely to the same effect is the case of Everett v. Jones, supra. The Everett Case, as appears from a statement in the opinion, merely follows the rule in Burlock v. Shupe, and if it had not been for the former decision the result in Everett v. Jones, as appears from the decision itself, would have been different. The court said: *Page 320 
"Were the question an open one in this jurisdiction, we would be inclined to hold with him."
That is, with the party opposing the rule laid down inBurlock v. Shupe, supra. It will be observed, therefore, that this court reluctantly followed Burlock v. Shupe, supra, in which case it was held that mere knowledge, although obtained in open court, that a decision in a suit was rendered, was insufficient to set the time running within which a party must act. It is, however, clearly intimated in both Burlock v.Shupe and Everett v. Jones that a party may, nevertheless, waive the statutory notice. In Burlock v. Shupe, in speaking of waiver, the court said:
"Where the party has knowledge, and acts in the manner pointed out in the statute as to follow the notice, there would be good reason to treat his action as a waiver of the notice, or as equivalent to the notice. * * * The party must do some affirmative act pointed out in the statute as not necessary to be done until after the notice."
While the foregoing language is somewhat obscure, yet it is clear enough that what the court meant is that if a party takes some affirmative action or step without the notice which he would have been required to take if the notice had been given, such affirmative act constitutes a waiver or is the equivalent of notice. The purport and effect of the decision in Burlock v.Shupe is clearly pointed out in a later case, namely, Grant
v. District Court, 38 Utah, 138, 110 P. 981, Ann. Cas. 1913B, 437. Moreover, the facts in the later case bring that decision much nearer to the precise question involved in the instant case than do the facts in Burlock v. Shupe and in Everett v.Jones. In the Grant Case a judgment had been entered against one Jeppson and without waiting to be served with notice of the entry of judgment, as he had a right to do, he filed a motion in which he asked the court "for an order vacating and setting aside the judgment herein," etc. In that case Jeppson was not required to appeal until 30 days after being served with notice of the entry of judgment. He, however, filed his motion to set aside the judgment, and it was accordingly held that by that act he had waived the service of the notice of the entry of judgment. In *Page 321 
the Grant Case the authorities are collated and some of them reviewed upon the question of what constitutes a waiver of notice under statutes like or similar to ours. In the course of the opinion the following language from 1 Spelling, New Tr.  App. Pr. § 363, is approved and adopted by this court:
"It may not only be waived, but the party entitled to notice may do that which will estop him from denying that he has not been notified of the decision according to the statutory requirements. But even in that case his act may with propriety be spoken of as a waiver. It constitutes a clear case of waiver for the movant to serve and file his notice of intention, or fileany paper reciting the filing of findings, without waiting toreceive notice of the decision." (Italics ours.)
The following language from the opinion in Gardner v.Stare, 135 Cal. 118, 67 P. 5, is also approved and adopted:
"A written admission by the party entitled to notice, of knowledge that the decision had been made, filed with the clerk or entered upon the minutes of the court, would supersede the necessity of giving such notice; and a motion to the court or other proceeding by a party, with reference to the decision, which presumes his knowledge that it has been made, and by which he seeks to protect his own interest against the rights of the other party under the decision, will be regarded as a waiver of his right to a notice of the decision."
Also, the following from Hayne, New Tr.  App. p. 79:
"Where the party not only has knowledge but acts upon such knowledge, and such action appears of record, there is a distinct act of waiver — the written notice which would otherwise have been necessary is dispensed with by the act of the party. But in order to constitute a waiver there must be some act. Mere knowledge is not an act. * * * And it is certainly true that notice may be waived by acting upon knowledge of the decision."
It was accordingly held that inasmuch as in both Burlock v.Shupe and Everett v. Jones it was intimated that under certain circumstances the notice would be held to have been waived in view that Jeppson had assailed the judgment by an affirmative motion, for that reason he had waived the service of notice of the entry of judgment.
In a still later case, namely, Jensen v. Lichtenstein,45 Utah, 331, 145 P. 1036, the question of serving notice of decision in order to fix the time within which a proposed bill *Page 322 
of exceptions had to be served was again before this court. In that case neither party was satisfied with the judgment and they both appealed. Plaintiff's attorney had, however, prepared the findings of fact and conclusions of law stating the court's decision under the direction of the court, and the same were filed and judgment entered accordingly. The defendant appealed first, but only included so much of the evidence and proceedings in his proposed bill of exceptions as he deemed necessary for his appeal. The plaintiff then also appealed, and, in view that the bill of exceptions was insufficient for his purposes, he also prepared and served his proposed bill of exceptions. Defendant objected to plaintiff's bill because it was not prepared and served within the time fixed by statute. Plaintiff's counsel, however, insisted that he had never been served with a notice of the decision, and therefore the time for serving a proposed bill of exceptions had not expired. Indeed, he insisted precisely what is contended for in the instant case, namely, that in view that no notice of the decision had been served upon him the time had not yet commenced to run. In the course of the opinion this court referred to the purpose of the notice of decision which is required to be served and under what circumstances such notice may be waived. The court said:
"Now, is it reasonable to suppose that the party who prepares and serves the notice, which must contain a statement of the time that the decision was filed, is entitled to a further notice of what he must be conclusively presumed to know? Is not the notice which he prepares and serves upon his adversary also notice to him of what it contains? Why should it be held to impart notice to the person upon whom served but not upon him who is required to prepare and serve it? As already intimated, to so hold would, in our judgment, lead to an absurdity."
Let me pause here a moment to see just what the state of the record is in the case at bar. On June 30, 1923, the defendant, omitting the caption and the names of the persons against whom the notice was directed, served the following notice:
"Please take notice that the defendant Lottie M. Stephens hereby appeals to the Supreme Court of the State of Utah from that certain judgment made and entered in this action on verdict *Page 323 
in open court on the 29th day of September, A.D. 1922, in favor of the plaintiff and against the defendant Lottie M. Stephens and from the whole thereof, which said judgment became final by decision on motion for new trial made therein by the defendant and overruled by the court on the 30th day of December, 1922. This appeal is made upon questions both of law and of fact. Dated, June 30th, A.D. 1923."
Service of the foregoing notice was acknowledged on the same day. The foregoing notice was prepared, served, and filed by the defendant. The purpose of serving it was to assail the very decision and judgment of which she now contends she was entitled to notice. What possible function could notice of the decision perform after the foregoing notice was prepared, served, and filed by defendant herself? Of what fact would such a notice impart notice to defendant of which she did not already possess full and complete notice? What is the purpose of a notice of decision? Is it not to inform defendant that a decision had been entered in the case, and hence if she was dissatisfied with it she could act accordingly? Manifestly, if defendant was satisfied with the decision, notice thereof, so far as settling a bill of exceptions is concerned, would have been as useless an act as it would have been to impart additional notice to her of the decision after she had prepared and served the foregoing notice. Can it be contended that in any possible view the foregoing notice was not sufficient to apprise defendant of the fact that a decision had been entered in the case? Why, then, require a further notice to the same effect? Again, did defendant not do the very act which in the very nature of things constituted a waiver of notice on her part? Is not serving a notice of appeal in which is necessarily and unavoidably included all the facts of the decision the equivalent of notice of decision, as stated inBurlock v. Shupe, the case most strongly relied on by both defendant and my associates? Yet it is expressly stated in that case that in case the party entitled to notice of decision takes any action which is "equivalent to the notice," he will be deemed to have waived service of notice of decision. Would not the giving of a further notice of decision to defendant after she had knowingly and intentionally *Page 324 
prepared and served the notice of appeal, which I have hereinbefore set forth, be a mere repetition of what had gone before and therefore, as a legal notice, constitute a sheer absurdity?
In this connection I, however, also desire to examine into the state of the cases from our sister state California which were relied on by the territorial court in Burlock v. Shupe, and which, it seems, are still relied on by my associates in connection with later California cases.
In Burlock v. Shupe, the case of Biagi v. Howes,66 Cal. 469, 6 P. 100, is the principal case relied on. Indeed, an examination of the California cases cited shows that to be the principal case. That case was decided in 1885, while Burlock v.Shupe was decided in January term, 1888. After Biagi v.Howes was decided, however, and before the decision was handed down in Burlock v. Shupe, the Supreme Court of California, in May, 1886, decided the case of Mullally v. Irish-American Ben.Soc., 69 Cal. 559, 11 P. 215. Later that case was followed by the cases of Gray v. Winder, 77 Cal. 525, 20 P. 47; Wall v.Heald, 95 Cal. 365, 30 P. 551; Dow v. Ross, 90 Cal. 562,27 P. 409; and California Imp. Co. v. Baroteau, 116 Cal. 136,47 P. 1018. In all of the foregoing California cases the question respecting the service of notice and waiver is considered, and in all of them the Supreme Court of California refused to follow the decision in Biagi v. Howes, supra, to the full extent but held to a modified rule. Finally, in the case of California Imp.Co. v. Baroteau, supra, the case of Biagi v. Howes and the later California cases to which I have referred were again considered, and the court, in the California Imp. Co. Case, took the position that perhaps the decision in Biagi v. Howes
might be distinguished from the decisions in the later California cases, but the court, in referring to Biagi v. Howes, said: "If it cannot be so distinguished, it must be held as overruled by the later" cases above. By the term "later cases above" is meant the California cases I have cited, and especially the case of Mullally v. Irish-American Ben. Soc., supra. It will thus be seen that the court refused to follow Biagi v. Howes, and *Page 325 
that it did so upon the strength of a decision which was rendered about two years before the decision in Burlock v. Shupe was handed down, namely, the case of Mullally v. Irish-AmericanBen. Soc., supra, decided in 1886. The question of waiver in California, therefore, is precisely the same as it is held to be by this court in the Grant and Lichtenstein Cases, namely, that an act such as the defendant took in the instant case by serving a notice of appeal clearly constitutes a waiver of notice of decision.
It is, however, suggested that the notice of decision performs a useful purpose in that it fixes the time from which the 30-day period named in the statute begins to run. Is it not pertinent to ask how does such a notice fix the time any more certain than does the serving and filing of a notice of appeal? The statute is silent with regard to what shall be done with a notice of decision, but is not so respecting the notice of appeal. The notice of appeal, after service, must be filed and made a part of the record in the case. Indeed, if the record in this court does not show the service and filing of the notice of appeal, the appeal cannot be maintained. When it comes to the question of certainty, therefore, the service of notice of appeal is quite as certain as, and in my judgment more certain than, is the notice of decision. In either case the time necessarily must begin to run from the date that the notice was served.
Let me, however, again pause for a moment to inquire into the effect of the decision of the majority in this case. Up to the present time this court has consistently and persistently held that the time for taking an appeal cannot be delayed or extended beyond the period of six months from the entry of judgment, regardless of whether any notice of decision was served or not. Again, it has been held that a motion for a new trial must likewise be filed and served before the six months' period for taking an appeal has elapsed and that such must be done whether notice of decision was served or not. The following cases cover every possible phase of the propositions just stated: FirstNational Bank v. Nielsen, 60 Utah, 227, 208 P. 522;Emerson-Brantingham Imp. Co. v. Stringfellow, 57 Utah, 284,194 P. 340; Minneapolis Threshing *Page 326 Mach. Co. v. Fox, 52 Utah, 101, 172 P. 699; Fisher v.Bonneville Hotel Co., 55 Utah, 588, 188 P. 856, 12 A.L.R. 255; and Wayland v. Woolley, 61 Utah, 287, 213 P. 200. Our statute and the foregoing decisions are all intended to prevent undue delay in perfecting appeals to this court and to the end that the same shall be speedily determined. True it is that after an appeal has been taken appellant may obtain all the time that is actually necessary to prepare his record on appeal, but he must do that by making timely application either to the trial court or to this court. In either court he must show good cause for delay. Delay, if any, is then continually under the surveillance of the courts, and if the time is frittered away for mere delay the appeal may be dismissed.
Now, what is the effect of the ruling of the majority in this case? The facts speak for themselves. Here the defendant did nothing at all for the first six months. After that time had elapsed she, as she was compelled to do, served notice of appeal. In doing that she complied with the statute and the decisions of this court. Immediately after doing that, however, she again lapsed into inaction. Finally, after four months and twenty days had elapsed from the time defendant served her notice of appeal, she served her proposed bill of exceptions. This was more than four times the time allowed her under the statute. During all that time she failed to make any application for any extension of time or to show any cause why the time for perfecting her appeal should be delayed. She then takes the whole matter into her own hands, and when she is called to account for her unusual delay she merely insists that she had never been served with notice of the decision from which she had appealed and hence was not required to act when she did act. In other words, unless she volunteered to present her appeal to this court she was not required to do so until and unless she was served with notice of the decision. This court now solemnly declares that such is the law and suggests that if the plaintiff in this case desired speedier action he should have served the notice of decision. That is, the plaintiff should have served *Page 327 
notice upon the defendant that the decision from which she (the defendant) was appealing had been rendered and had become final although the defendant had fully described such decision in her notice of appeal and in that notice had also stated the very day upon which said decision had become final and appealable. No doubt all this is so held because it is assumed that it was comparatively an easy matter for the plaintiff to serve such a notice. That in this case may have been true, but was it not just as easy for the defendant to obtain an extension of time to prepare and serve her proposed bill of exceptions and thus show her good faith in taking the appeal? This, however, is not the only case that is governed by this decision. A party to an action after judgment in his favor may well pay his attorney and discharge him, and if his adversary refused to pay depend upon the officers of the law to collect the judgment. True, under the statute, a party cannot discharge his attorney so that a notice relating to the case after judgment may not be served upon such attorney by the adversary party but he need not retain the attorney for the purpose of taking any affirmative action in the case after judgment in his favor. Moreover, the attorney may die, or may leave the state, or may be absent therefrom, or cease to act as an attorney, and yet in any and all circumstances the party in whose favor the judgment is rendered must act affirmatively or lose his rights under the statute to expedite an appeal that must be taken within six months. Is it not quite pertinent to ask why is an appeal taken if it is not intended to perfect it in accordance with the provisions of the statute and the rules of practice? Then again, how long may an appellant delay action after serving his notice of appeal? So far as the decision of the majority is concerned it may be without limit, and such would be the case even though the party in whose favor the judgment was rendered had died and only his heirs were concerned.
Finally, it is suggested that plaintiff's attorneys in this case made no objection that the plaintiff be given additional time to file his transcript on appeal in this court. If the *Page 328 
decision were based upon the ground that plaintiff's counsel had waived their right to object to the settling of the bill of exceptions in this case, I perhaps might not have devoted so much of my time to writing this dissenting opinion. While perhaps there might be valid objection to that proposition, yet, in view that it could affect only this appeal, I might have overlooked the matter entirely. But why could not plaintiff's counsel consent to what defendant's counsel could have obtained from this court by making a proper application Moreover, the mere fact that plaintiff's counsel consented to extending the time for filing the transcript in this court did not even remotely involve the question of settling the bill of exceptions. The defendant had the same right to present his appeal upon the judgment roll without a bill of exceptions as she has to do so with a bill of exceptions. In either event the transcript would have to be filed in this court, and the time to so file it might be extended.
I am utterly unable to conceive any legal or adequate reason upon which to base a conclusion that the defendant by serving the notice of appeal which I have hereinbefore set forth did not waive the service of notice of decision, and hence I am forced to dissent from the conclusions of my associates.